DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frink et al. (US 9,928,009) in view of Cella et al. (US 2022/0221842).
Regarding claim 1, Frink teaches a system for collecting a variety of real-time sensor data while a vehicle is mobile, the system comprising; one or more tape drives, wherein a front portion of the one or more tape drives allows access to one or more tape cartridges (e.g., figs. 1a-4b, abstract), one or more servers, wherein the one or more servers control the one or more tape drives (e.g., figs. 1a-6, abstract, col. 2, lines 8-35), one or more ports communicatively connected to the one or more tape drives (e.g., figs. 1a-4b, and corresponding sections in the disclosure, such as  col. 2, lines 8-35), and one or more power supplies (e.g., 406 in fig. 4a).
It is noted that, the system of Frink collects data; but fails to explicitly indicate, wherein the one
or more ports are associated with specific sensors, and wherein the specific sensors record specific datum.
Cella in the same field of endeavor (e.g., paragraphs 0009,0360,0366,0369,0383,0387) teaches dedicated data collectors often recording/collecting specific sensor data on media, such as tape or a hard drive, for later analysis, and further indicates sensors are connected to one or more input ports of the data collectors/acquisition circuit.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the data collection system of Frink, in accordance with the teaching of Cella, in order to collect plurality of detection values, each corresponding to at least one of a plurality of input sensors communicatively coupled to the data collector/acquisition circuit, as suggested by Cella.
Regarding claim 2, the combination of Frink and Cella, teach the system of claim 1, wherein the one or more servers further control the one or more ports by determining which of the one or more ports to power and operate (e.g., figs. 1a-2b, abstract, col. 1, lines 65-col. 2, lines 35, col. 3, lines 1-8 of Frink).
Regarding claim 3, the combination of Frink and Cella, teach the system of claim 1, further comprising: a box enclosure, wherein the box enclosure encapsulates the one or more tape drives, the one or more power supplies, and the one or more servers (e.g., figs. 1a-7, abstract of Cella).
Regarding claim 4, the combination of Frink and Cella, teach the system of claim 3, wherein the box enclosure includes one or more openings associated with a positioning of the one or more ports and one or more openings associated with exposing the front portion of the one or more tape drives (e.g., figs. 4a-7, abstract, col. 1, lines 65-col. 2, lines 5 of Frink).
 Regarding claim 5, the combination of Frink and Cella, teach the system of claim 2, further comprising; a main power input plug, wherein the main power input plug is on an exterior portion of the box enclosure, and wherein the main power input plug is connected to a power supply of the vehicle (e.g., paragraphs 0190 of Cella).
Regarding claim 6, the combination of Frink and Cella, teach the system of claim 2, wherein the box enclosure is mounted on the vehicle frame with shock-absorbers that minimize the vibration of the box enclosure as the vehicle is moving (e.g., paragraphs 0190,0667 of Cella).
Regarding claims 7-9, the combination of Frink and Cella fails to teach, wherein the box enclosure further includes at least two supports, wherein at least one support is attached to a first outer side of the box enclosure, and wherein the at least one other support is attached to a second outer side of the box enclosure that is opposite the first outer side; and wherein a bottom portion of the shock-absorbers are attached to the vehicle frame, and wherein a top portion of the shock-absorbers are attached, respectively, to bottom portions of the at least two supports. However, the above claimed feature consider as a design choice, and is not patentably significant; since supports to attach a device/chassis/box enclosure to a body is known and necessitated, and the type of support consider a design choice, since no functionality is performed.    
Regarding claim 10, the combination of Frink and Cella, fails to teach, wherein the active suspension is controlled based on at least one of the specific sensors, and wherein the active suspension utilizes information from the at least one of the specific sensors to minimize the vibration of the box enclosure as the vehicle is moving. Examiner takes official notice to indicate that, active suspension utilizes information from the at least one of the specific sensors to minimize the vibration, is known and used in the conventional prior art of the record, such as Howard et al., US 2016/0150313, abstract, paragraphs 0005,0008,0012. Although, the reference is mostly directed to seat active suspension control, however the same techniques can be apply to any mount attached to vehicle, in order to minimize the vibration of the mount. therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known techniques, in order to control the vibration caused by the moving body.
Regarding claims 11-20 the limitations claimed are substantially similar to claims 1-10 above, therefore the ground for rejecting claims 1-10 also applies here.
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482